FILED
                                                                           United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                              Tenth Circuit

                             FOR THE TENTH CIRCUIT                              February 11, 2020
                         _________________________________
                                                                               Christopher M. Wolpert
                                                                                   Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                              No. 19-3124
                                                      (D.C. Nos. 2:18-CV-02163-JWL &
 YEHIA HASSEN,                                             2:07-CR-20099-JWL-4)
                                                                  (D. Kan.)
       Defendant - Appellant.
                      _________________________________

            ORDER DENYING CERTIFICATE OF APPEALABILITY
                   _________________________________

Before HARTZ, HOLMES, and MORITZ, Circuit Judges.
                  _________________________________

       Petitioner Yehia Hassen pled guilty in 2009 to two charges relating to a drug

trafficking operation and was eventually sentenced to 324 months imprisonment. In

2018, he filed a motion under 28 U.S.C. § 2255 to vacate his guilty plea and sentence on

multiple grounds. The district court denied Hassen’s motion and denied his request for

an evidentiary hearing and a certificate of appealability (COA).

       Hassen now seeks a COA from this court to appeal the district court’s denial of

three of his § 2255 claims, all relating to the alleged ineffective assistance of his plea

counsel, without holding an evidentiary hearing. We may issue a COA “only if the



       
         This order is not binding precedent except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
applicant has made a substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2). This standard requires him to demonstrate “that reasonable

jurists could debate whether (or, for that matter, agree that) the petition should have been

resolved in a different manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000)

(internal quotation marks omitted).

       Upon consideration of Hassen’s brief and request for COA, the district court’s

decision, and the record on appeal, we conclude reasonable jurists would not debate the

district court’s decision to deny his ineffective-assistance-of-counsel claims without

holding an evidentiary hearing. Accordingly, we deny Hassen’s request for a COA and

dismiss this matter.


                                              Entered for the Court


                                              Nancy L. Moritz
                                              Circuit Judge




                                             2